DETAILED ACTION
This is a response to the Amendment to Application # 17/220,113 filed on January 26, 2022 in which claims 1-8 and 11-19 were amended and claim 9, 10, and 20 were cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-8 and 11-19 are pending, of which claims 2-4 and 8 are rejected under 35 U.S.C. § 112(b) and claims 1-8 and 11-19 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed January 26, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). The examiner notes that the recitation of “all pages” does not comply with this requirement because it does not identify which pages constitute “all pages” and the examiner has no method to verify that “all pages” were included. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

	
Claim Objections
Claims 1-11 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 11 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 and 8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 2, 3, and 8, these claims refers to “the text information” at lines 6, 5, and 2, respectively, which is subject to two, mutually exclusive interpretations. First, this may be interpreted as first text information.” Second, this may be interpreted as “the second text information.” “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki). Therefore, this claim is indefinite.
For purposes of examination, the examiner shall apply the first interpretation. 

Regarding claims 4 , this claim depends from claim 3 and, therefore, inherits the rejection of that claim above. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 

Claims 1-3, 5-8, 11-14, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Skobeltsyn et al., US Publication 2016/0063994 (hereinafter Skobeltsyn), as cited on the Notice of References Cited dated November 9, 2021, in view of Zafiroglu et al., US Publication 2014/0241585 (hereinafter Zafiroglu).

Regarding claim 1, Skobeltsyn discloses an input device, comprising “a processor; a memory having stored thereon instructions executable by the processor.” (Skobeltsyn ¶ 20). Additionally, Skobeltsyn discloses “a microphone receiving voice input from a user.” (Skobeltsyn ¶ 27). Further, Skobeltsyn discloses converting character string information into first text information (Skobeltsyn ¶¶ 27-28) by receiving a first voice input “who is the president of France” that is converted using a speech to text technique. Moreover, Skobeltsyn discloses “converting information of one or more characters contained in voice information into second text information where the voice information is received by the microphone” (Skobeltsyn ¶¶ 30-31) by receiving the second voice input “no I meant France” and parsing the string into a grammar. Likewise, Skobeltsyn discloses “editing character strings of the first text information using the one or more characters of the second text information,” (Skobeltsyn ¶ 31) by correcting the input. Skobeltsyn also discloses “calculating degrees of similarity between character strings of the first text information before and after editing (Skobeltsyn ¶¶ 73-74, see also 76) by calculating the phonetic similarity of the character string “friends” from the incorrectly processed first text information and the character string “France” from the second text information. Finally, Skobeltsyn discloses “correcting a character string of the first text information based on the degrees of similarity calculated.” (Skobeltsyn ¶ 68).

However, Zafiroglu discloses an input device comprising “a processor; a memory having stored thereon instructions executable by the processor.” (Zafiroglu ¶ 40). Additionally, Zafiroglu discloses “a camera mounted on an automobile and capturing a license plate of a vehicle around the automobile.” (Zafiroglu ¶ 24). Further, Zafiroglu discloses “a microphone receiving voice input from a user.” (Zafiroglu ¶ 40). Moreover, Zafiroglu discloses “wherein the instructions comprise: converting character string information contained in image information into first text information, where the image information is captured by the camera” (Zafiroglu ¶¶ 20, 24) by processing the text of the license plate captured by the camera and indicating that the text may be processed through an OCR method. Finally, Zafiroglu discloses “converting information of one or more characters contained in voice information into second … information where the voice information is received by the microphone” (Zafiroglu ¶ 40) by receiving input from a microphone and converting the input into data.
Skobeltsyn and Zafiroglu are analogous art because they are from the “same field of endeavor,” namely that of database querying systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Skobeltsyn and Zafiroglu before him or her to modify the querying input of Skobeltsyn to include the receiving input via an automobile mounted camera and converting that data into text of Zafiroglu.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Skobeltsyn teaches the “base device” for receiving and processing database queries. 

Regarding claim 11, it merely recites the method performed by the system of claim 1. The method comprises executing computer software modules for performing the various functions. The combination of Skobeltsyn and Zafiroglu comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 12, it merely recites a similar system to the system of claim 1. The system further comprises an arithmetic processing device mounted on a moving body and a server, in addition to the computer software modules for performing the various functions. The combination of Skobeltsyn and Zafiroglu comprises computer software modules for performing the same functions and further comprises a server (Skobeltsyn ¶ 19) and a portable device (Skobeltsyn ¶ 91, i.e., an arithmetic processing device mounted on a moving body). Thus, claim 12 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 13, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein the editing character strings of the first text information includes editing character strings of the first text information using the one or more characters of the by comparing this similarity score of the n-gram in the misrecognition (i.e., before) and the n-gram of the candidate correction (i.e., after). Further, the combination of Skobeltsyn and Zafiroglu discloses “the correcting a character string of the first text information includes correcting a character string of the first text information based on the distances between character strings calculated.” (Skobeltsyn ¶ 68).

Regarding claims 3 and 14, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 2 and 13 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein calculating distance includes: carrying out at least any one of editing processes of insert, delete, and replace on character strings of the first text information, and calculating the distances between character strings of the text information before and after editing” (Skobeltsyn ¶ 41) where the character string is replaced.

Regarding claims 5 and 16, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein the first text information has a plurality of attributes for classifying a plurality of character strings of the first text information” (Skobeltsyn ¶ 76) by giving an example of the input information including attributes for classifying the character strings such as type and category. Further, the combination of Skobeltsyn and Zafiroglu discloses “the calculating degrees of similarity includes: determining into which attribute among the plurality of attributes the second text information is classified” (Skobeltsyn ¶ 76) by giving an example of the character string being categorized as “country.” Finally, the combination of Skobeltsyn and Zafiroglu discloses “calculating the 

Regarding claims 6 and 17, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 5 and 16 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein correcting a character string of the first text information includes correcting a character of a portion having a highest degree of similarity in the character strings of the first text information with the same attribute between the first text information and the second text information” (Skobeltsyn ¶¶ 80, 84) by indicating that the candidate correction has the highest score, which is disclosed to include a score based on degree of similarity.

Regarding claims 7 and 18, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein the correcting a character string of the first text information includes correcting a character of a first-calculated portion having a highest degree of similarity, in in the character strings of the first text information there exists a plurality of portions having a highest degree of similarity among a plurality of degrees of similarity” (Skobeltsyn ¶¶ 80, 84) by indicating that the candidate correction has the highest score, which is disclosed to include a score based on degree of similarity and correcting all the characters in the string. 

Regarding claims 8 and 19, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “a display that displays the first text information and the text information corrected.” (Skobeltsyn ¶ 94).

Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Skobeltsyn in view of Zafiroglu, as applied to claims 3 and 14 above, in further view of Li et al., US Publication 2020/0082808 (hereinafter Li), as cited on the Notice of References Cited dated November 9, 2021.

Regarding claims 4 and 15, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 3 and 14 for the reasons discussed above. Although the combination of Skobeltsyn and Zafiroglu discloses the use of similarity scores, it does not appear to explicitly disclose “wherein the correcting a character string of the first text information includes correcting a character string of the first text information of a portion having a smallest distance among the distances between character strings calculated.”
However, Li discloses a speech recognition error correction system “wherein the correcting a character string of the first text information includes correcting a character string of the first text information of a portion having a smallest distance among the distances between character strings calculated” (Li ¶¶ 51-52) by calculating a similarity distance between the words and indicating that the smaller the distance, the closer the terms are. 
Skobeltsyn, Zafiroglu, and Li are analogous art because they are from the “same field of endeavor,” namely that of speech recognition error correction. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Skobeltsyn, Zafiroglu, and Li before him or her to modify the error correction scoring system of Skobeltsyn and Zafiroglu to include the use of the smallest distance score of Li.
The motivation for doing so would have been that using the smallest distance produces the closest (i.e., the most accurate) results. (Li ¶ 51). 

Response to Arguments
Applicant’s arguments filed January 26, 2022, with respect to the objection to the drawings and the rejection of claims 1-8 and 11-19  under 35 U.S.C. § 112(b) (Remarks 12-15) have been fully considered and are persuasive. The objection to the drawings and the rejection of claims 1-10 and 12-20 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant’s arguments filed January 26, 2022, with respect to the rejections of claims 1-8 and 11-19 under 35 U.S.C. §§ 102 and 103, respectively (Remarks 15-17) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Skobeltsyn and Zafiroglu.

Applicant’s request filed January 26, 2022, with respect to holding the objections to claims 1-8 and 11-19 in abeyance (Remarks 13) is noted.

Applicant's remaining arguments filed January 26, 2022 have been fully considered but they are not persuasive.

Regarding the objection to the specification, Applicant argues that the objection to the title should be withdrawn due to the present amendment to the title. (Remarks 13). The examiner disagrees but the presently amended title does not include any additional detail that would separate this invention from every other computer system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Leonard, US Publication 2014/0241585, System and method for capturing images of license plates from an automobile mounted camera.
Campbell, US Patent 11,250,054, System and method for capturing images of license plates from an automobile mounted camera.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176